Oppenheimer SteelPath MLP Funds Trust Oppenheimer SteelPath MLP and Infrastructure Debt Fund Supplement dated August 22, 2013 to the Summary Prospectus, Statutory Prospectus, and Statement of Additional Information, each dated June 28, 2013 This supplement amends the Summary Prospectus, Statutory Prospectus, and Statement of Additional Information (“SAI”) of the above referenced fund (the “Fund”), each dated June 28, 2013, and is in addition to any other supplement(s). On August 21, 2013, the Board of Trustees of Oppenheimer SteelPath MLP Funds Trust (the “Trust”), on behalf of Oppenheimer SteelPath MLP and Infrastructure Debt Fund (the “Fund”), a series of the Trust, upon the recommendation of the Fund’s adviser, OFI SteelPath Inc., approved a plan to liquidate the Fund (the “Liquidation”), such Liquidation to take place on or about October 4, 2013 (the “Liquidation Date”).
